ORDER
This case is before the court on petitions for rehearing and suggestion for rehearing en banc filed by Libbey-Owens-Ford Company and Local 19, United Glass and Ceramic Workers. On consideration of the petitions for rehearing, the court on its own motion modifies the opinion as follows:
*1273On page 1159, line 5 of footnote nine, delete the sentence beginning “The first mention____”
On page 1160, 2d col. line 15, the citation to the “1982 District Court Opinion at 27 n. 5” is modified to “1982 District Court Opinion at 6 n. 2 11 (5).”
On further consideration of the petitions for rehearing and suggestion for rehearing en banc, a vote of the active members of the court was requested and less than a majority * of the members of the court have voted to grant a rehearing en banc. A majority of the judges on the original panel have voted to deny the petitions for rehearing. Accordingly,
IT IS ORDERED that the aforesaid petitions for rehearing and suggestion for rehearing en banc be, and the same are, hereby DENIED.

 Chief Judge Bauer, and Circuit Judges Posner, Coffey and Easterbrook voted to grant petitions for rehearing en banc. Senior Circuit Judge Eschbach was a member of the original panel, but did not participate in the vote on suggestion for rehearing en banc.